Title: To Thomas Jefferson from Maria Cosway, 6 February 1789
From: Cosway, Maria
To: Jefferson, Thomas



London 6 Feb:

I thank you for your last letter, My dear friend, it is short, tho’ a long while indeed writing, but you give me such reasons for your silence that I must forgive it, but it is with reluctance. You are going to America, and you think I am going with you, I thank you for the flattering compliment, I deserve it for I shall certainly be with you in spirit, I shall walk thro’ the beautifull acres you will describe to me by letter; you shall share my envy between Mrs:  Church and you, for I envy both excessively for the reciprocal pleasure you will have in one anothers Company; and your return when is it to be? Why dont you announce me that, as well as your departure? T’is cruel not to do it and you will not absolutely give us any hope of a visit here, how easy you Might do it! Why wont you, forget all the objections you May have [against this country], and only think of those friends whose happiness you would Make by such an effort and sacrifice for them. I agree with you in Many things [regarding a thousand objections against the caprices of this nation, I am disgusted by them day to day. Self-interested sentiments, selfishness in politics, with scandal which reigns without the least regard for personages, circumstances, humanity, and right or wrong: you cannot believe in this moment how much has been explained by a number of black and malicious hearts in the present state of politics; of the things published daily, intrigues, calumnies, and injustices in which all comment as if in a contest to see who can have superiority by force of atrocities, self-interest, and the least one thinks of seems to be the good of the nation. Oh why am I never to achieve my great desire of finding myself in solitude with a small number of friends? That is the only happiness, it lightens a great deal the way to the unhappiness felt in a crowd which one despises and makes longed for solitude full of every pleasure. One lives without knowledge of evil and enjoys the good without disturbance.]
Shall I have the pleasure of hearing from you soon[?] I complain of the shortness of your letters, but it is only on the first glance in the paper, but when I read, you seem to say so much in few words that I forget the little number of the Cillabels for the beauty of the expressions and elegant style. But I do wrong to say these things, you will despise me and think me a flatterer. I sent you a letter by Mrs. Cowley I hope you have seen her. How do you like her? Talk of me with her, she is sometimes too partial but she is a friend of Mine a woman of great genius and abilities and I love her and estime her much. God bless you my good friend continue your friendship to your

M. C—

